The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 22, 2014

                                      No. 04-14-00315-CR

                                       Paulino FLORES,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR1058
                        Honorable George H. Godwin, Judge Presiding


                                         ORDER
      The court reporter’s second request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on August 18, 2014. No further extensions will be
granted.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court